Citation Nr: 0512393	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of bilateral patello-femoral pain syndrome 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for eustachian tube 
dysfunction (claimed as right ear pain).

3.  Entitlement to service connection for a lump in the 
testicle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from November 1996 to August 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted service connection 
for bilateral patello-femoral pain syndrome and assigned a 
zero percent disability, and denied service connection for 
eustachian tube dysfunction (claimed as right ear pain) and 
for a lump in the testicle.  In a rating decision of January 
2004, the Decision Review Officer increased the evaluation of 
the patello-femoral pain syndrome to 10 percent disabling, 
effective August 8, 1999, a day after the veteran's 
separation from service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a Travel Board Hearing in 
February 2005.  The veteran did not show up for the hearing.  
However, in March 2005 correspondence, the veteran explained 
that he had not received notice of the hearing because it had 
been sent to the wrong address, and he requested that a new 
hearing be scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
Travel Board Hearing.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




